DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed 12/3/2021.
Priority
2.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.  The IDS filed 9/10/2021 has been reviewed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application(a)(1) the claimed invention 
was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 1 and 5--7 is/are rejected under 35 U.S.C. 102(a)(1) as being rejected by Nishikawa et al, US PGPub 2019/0295851 A1.


a.	Claim 1 (currently amended): A mask-integrated surface protective tape[0002], comprising a substrate film [0023]and a mask material layer [0023], wherein the mask material layer is attached to the substrate film through a temporary- adhesive layer interposed therebetween [0180] the temporary adhesive is between the mask and substrate film integrated, and wherein a parallel ray transmittance of the mask material layer at a wavelength of 355 nm is 30% or less {[0187]  shows the less than 50% and the length of 355nm), wherein the mask material layer includes a (meth)acrylic copolymer[0026] as well as one of an ultraviolet absorber [0024] and an ultraviolet-absorbing polymer[0024] that is mixed to the (meth)acrylic copolymer, (wherein the ultraviolet absorber is a compound having a skeleton selected from the group consisting of a triazine skeleton, a benzophenone skeleton, a benzotriazole skeleton, or a benzoate skeleton[0026], and the ultraviolet absorbing polymer is a (meth)acrylic polymer having an ultraviolet-absorbing skeleton selected from the group consisting of a benzotriazole skeleton, a benzophenone skeleton, or a triazine skeleton in the side chain thereof [0026]}, and wherein: 

Claim 5 (original): The mask-integrated surface protective tape according to claim 1, wherein a mask material constituting the mask material layer is radiation-curable. [0026] {7}
Claim 6 (previously presented): The mask-integrated surface protective tape according to claim 1, wherein a temporary-adhesive that constitutes said temporary-adhesive layer is of a pressure-sensitive type. ([0185] lines 6-10)
Claim 7 (original): The mask-integrated surface protective tape according to claim 1, wherein the substrate film comprises a polyolefin-based resin layer.[0027]{9}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812